Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell 7,004,737.    Russell discloses, Figs. 6, 20 and 24 for example, a slip form assembly for use in a slip form construction system, said slip form assembly comprising:
	a lifting pole 99 extending in a longitudinal direction;	
an inner form 114 slidably coupled to said lifting pole and extending in a lengthwise direction perpendicular to the longitudinal direction between a first end and a second end, said first end configured for end-to-end contact with an adjacent end of an adjacent inner form, (the inner form of Russell can and may contact an adjacent end of an adjacent inner form); and
an outer form 116 slidably coupled to said lifting pole opposite said inner form and defining a cavity for casting a portion of a wall therebetween, said outer form extending parallel to said inner form between a first end and a second end, said first end of said outer form configured for end-to-end contact with an adjacent end of an adjacent outer form, (the outer form of Russell can and may contact an adjacent end of an adjacent outer form), said inner form and said outer form being moveable along said lifting pole in the longitudinal direction relative to the respective ends of the adjacent inner form and outer form. The respective inner and outer forms of Russell can and may move relative to any adjacent forms that may be assembled therewith.
Claims 2 and 12. Russell discloses an inner yoke 103 fixedly coupled to said inner form and extending in the longitudinal direction therefrom;
	an outer yoke 105 fixedly coupled to said outer form and extending in the longitudinal direction therefrom; and
	a spreader bracket, (seen connecting 103 and 105 as where 99 extends), coupled to said inner yoke and said outer yoke and extending therebetween, said spreader bracket defining an opening, wherein said lifting pole 99 extends through the opening in said spreader bracket.
Claims 3 and 13. Russell discloses a lifting plate, (flat or plate portion of 258/272 engaging and supporting the spreader bracket), slidably coupled to said lifting pole, said lifting plate sized to engage said spreader bracket to support said spreader bracket on said lifting pole.
Claims 4 and 14. 4. The lifting plate is selectively moveable in the longitudinal direction along said lifting pole to facilitate moving said inner form and said outer form in the longitudinal direction.
Claim 5. Said inner form and said outer form each extend a height in the longitudinal direction, said inner form comprising a first surface panel defining an inner surface of said inner form, wherein said outer form comprises a second surface panel defining an inner surface of said outer form, and wherein said first surface panel and said second surface panel are configured to slidably engage the portion of the wall. The respective inner and outer forms of Russell can and may slidably engage the portion of the wall.
Claim 10. Said second end of said inner form is configured for end-to-end contact with an adjacent end of an adjacent inner form, and wherein said second end of said outer form is configured for end-to-end contact with an adjacent end of an adjacent outer form, (the inner form of Russell can and may contact an adjacent end of an adjacent inner form while the outer form of Russell can and may contact an adjacent end of an adjacent outer form).
As to claim 11, Russell discloses a slip form construction system comprising: a first slip form assembly, (e.g., 106A), comprising:
a first lifting pole 99 extending in a longitudinal direction;
a first inner form 114 slidably coupled to said first lifting pole; and
a first outer form 116 slidably coupled to said first lifting pole opposite said first inner form and defining a first cavity for casting a first portion of a wall therebetween; and
a second slip form assembly, (e.g., 106C or 106B) comprising:
a second lifting pole 99 extending in the longitudinal direction;
a second inner form 114 slidably coupled to said second lifting pole; and
a second outer form 116 slidably coupled to said second lifting pole opposite said second inner form and defining a second cavity in fluid communication with the first cavity for casting a second portion of the wall therebetween, wherein said first inner form and said first outer form are moveable about said first lifting pole in the longitudinal direction to facilitate moving said first inner form and said first outer form in the longitudinal direction relative to said second inner form and said second outer form. The respective inner and outer forms of Russell can and may move relative to any adjacent forms that may be assembled therewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 7,004,737.    As set forth in the above rejection, Russell discloses respective inner and outer forms that can and may move relative to any adjacent forms that may be assembled therewith. At any rate, Russell sets forth that form sections can be individually moved to form sections of a wall assembly, (col. 31, lines 10-46). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the Russell structure as by forming sections of the wall and moving a section formwork relative to an adjacent section formwork prior to either moving the second section formwork or prior to pouring of the concrete for the second section of the concrete wall. Such a procedure would allow for advancement of formation of the concrete wall section and/or allow curing of any specific section of the concrete wall prior to formation of a following or adjacent section of concrete wall. Further, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success does not result in a patentable invention. KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). With such a modification Russell would progress as by the steps set forth within each of claims 17-19.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 7,004,737 in view of EP 2,090,718 A2 to Bitschnau.
Bitschnau teaches application and utilization of a form panel having the surface panel thereof formed of a plurality of longitudinally stacked panels, each panel being removably coupled to an adjacent panel of said plurality of panels, (lines 135-140 of translation). Therefore, to have provided the surface panel of the Russell form panel as formed of a plurality of longitudinally stacked panels, each panel being removably coupled to an adjacent panel of said plurality of panels, thus affording the advantages of such a formwork panel face such as sturdiness and ability to switch out sections of panels/plates, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Bitschnau.
a plurality of longitudinally stacked panels, wherein each panel of said plurality of panels is removably coupled to an adjacent panel of said plurality of panels.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 7,004,737 as applied to claims 1-5, 10-14 and 17-19 above, and further in view of EP 2,090,718 A2 to Bitschnau.
Bitschnau teaches application and utilization of a form panel having the surface panel thereof formed of a plurality of longitudinally stacked panels, each panel being removably coupled to an adjacent panel of said plurality of panels, (lines 135-140 of translation). Therefore, to have provided the surface panel of the Russell form panel as formed of a plurality of longitudinally stacked panels, each panel being removably coupled to an adjacent panel of said plurality of panels, thus affording the advantages of such a formwork panel face such as sturdiness and ability to switch out sections of panels/plates, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Bitschnau.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 7,004,737 in view of JP H0726898A to Tanimoto et al.
Tanimoto et al. teaches application and utilization of a form panel having the surface panel thereof formed of an ultra-high-molecular-weight polyethylene, (lines 160-161 of translation). Therefore, to have provided the surface panel of the Russell form panel as an ultra-high-molecular-weight polyethylene, thus affording the advantages of such a formwork material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Tanimoto et al. Such a modification would combine prior art elements according to known methods to yield predictable results. KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 7,004,737 as applied to claims 1-5, 10-14 and 17-19 above, and further in view of JP H0726898A to Tanimoto et al.
Tanimoto et al. teaches application and utilization of a form panel having the surface panel thereof formed of an ultra-high-molecular-weight polyethylene, (lines 160-161 of translation). Therefore, to have provided the surface panel of the Russell form panel as an ultra-high-molecular-weight polyethylene, thus affording the advantages of such a formwork material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Tanimoto et al. Such a modification would combine prior art elements according to known methods to yield predictable results. KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007).

Allowable Subject Matter
Claims 7-9, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               

MS
June 14, 2022